COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Rescue Concepts, Inc., Relator

Appellate case number:      01-16-00564-CV

Trial court case number:    2014-71749

Trial court:                270th District Court of Harris County

        On July 18, 2016, relator, Rescue Concepts, Inc. (“RCI”), filed a petition for a writ
of mandamus seeking to vacate the respondent trial judge’s June 30, 2016 order granting
third-party defendant Jones Lang LaSalle—Texas, Inc.’s motion to compel the
production of RCI, because RCI claims it discloses confidential attorney-client
communications, to direct the trial judge to enter an order denying such production, and
to tax costs against real party in interest Jones Lang LaSalle—Texas, Inc. RCI included
in its mandamus record, among other documents, an order signed by the respondent, on
July 8, 2016, granting RCI’s motion to stay, which would stay the June 30, 2016 order
provided that RCI file a mandamus petition challenging that order by July 18, 2016.

       With its petition, RCI also filed a motion for leave to file materials in camera, or
alternatively, for an order requesting in camera materials to be transmitted from the trial
court. RCI requests that this Court either order the trial clerk to transmit to this Court
copies of the documents that were submitted in camera to the trial judge or else grant
RCI leave to submit authenticated copies of the in camera documents to this Court.

       Accordingly, we grant RCI’s alternative motion to transmit the in camera
documents to this Court. We ORDER the respondent, the Honorable Brent Gamble,
presiding judge of the 270th District Court of Harris County, to direct the district clerk to
make a copy of the documents RCI submitted in camera to the trial court onto a USB
flash drive. We further ORDER the respondent to direct the district clerk to transmit this
USB flash drive, via a courier or costs to be charged to RCI, to the Clerk of this Court in
a sealed envelope marked, “Submitted For In Camera Review,” with the above appellate
cause number and style, within 10 days of this order. Cf. TEX. R. CIV. P. 193.4(a).
       Furthermore, the Court requests a response to the petition for a writ of mandamus
by any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall
be filed within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court

Date: July 28, 2016